383 So. 2d 319 (1980)
Julian RAMIREZ a/K/a Julian Rodriguez, Appellant,
v.
The STATE of Florida, Appellee.
No. 80-325.
District Court of Appeal of Florida, Third District.
May 13, 1980.
Julian Ramirez, in pro. per.
Jim Smith, Atty. Gen., for appellee.
Before HENDRY, SCHWARTZ and BASKIN, JJ.
PER CURIAM.
Petitioner pursuant to Fla.R.App.P. 9.140(g) having taken this appeal from the summary denial of his motion for post-conviction relief under Fla.R.Crim.P. 3.850, this court having required response by the State and having considered the record presented and the State's response and having further determined that it conclusively appears therefrom that petitioner is entitled to no relief, the denial of his motion is affirmed.
Affirmed.